Citation Nr: 1044693	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  10-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, 
currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983, with 
additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a rating in excess 
of 10 percent for a low back disability.  

In June 2010, the undersigned Veterans Law Judge granted the 
Veteran's motion to hold the record open an additional 60 days to 
submit new evidence in support of his appeal.  Since that time, 
he has submitted additional clinical and lay evidence, 
accompanied by a waiver of RO consideration.  The 60-day period 
has now expired, and appellate review may proceed.

During the pendency of this appeal, the Veteran has submitted 
Social Security Administration (SSA) records documenting his 
receipt of SSA disability benefits due, in part, to his low back 
problems.  The Board interprets that evidence as raising a claim 
for total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The RO has not 
expressly developed or adjudicated that issue.  Nevertheless, a 
TDIU claim is part of a claim for a higher rating when such claim 
is raised by the record or asserted by the Veteran.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the rating assigned for one or more service-connected 
disabilities, the claim for TDIU will be considered part of the 
claim for benefits for the underlying disability.  Here, the 
Veteran has raised the issue of entitlement to TDIU while 
challenging the rating for his low back disability.  Therefore, 
his TDIU claim is part of that pending claim and the Board has 
jurisdiction over both issues.

Additionally, the Veteran's SSA records show that he has received 
extensive treatment for paranoid schizophrenia and related mental 
health problems.  He has submitted a written statement asserting 
that his psychiatric problems had their onset when he injured his 
back in service and have since been aggravated by his service 
connected low back disability.  The Board interprets that 
clinical and lay evidence as raising an implicit claim for 
service connection for a psychiatric disability, to include as 
secondary to his service-connected low back disability.  Robinson 
v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process).  As that claim 
has not yet been developed for appellate review, it is referred 
to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is 
needed prior to the disposition of the Veteran's increased rating 
and TDIU claims.

The record shows that, on his most recent VA spine examination in 
May 2009, the Veteran complained of worsening low back pain, 
which he described as constant in nature and rated as a 5 to 9 on 
a scale of 1 to 10.  In addition to his chronic low back 
symptoms, the Veteran reported daily flare-ups of back pain, 
which were precipitated by weather changes and prolonged walking 
and standing.  He stated that each painful flare-up lasted for 
approximately 15 to 20 minutes and was alleviated by medication 
and rest.  The Veteran also complained of occasional radiating 
pain in his left lower extremity, accompanied by numbness and 
weakness in his lumbar spine.  He denied any loss of bladder 
control associated with his low back disability, but reported 
that he had lost control of his bowels twice in the last four 
weeks.  Additionally, the Veteran indicated that his low back 
symptoms prevented him from walking more than three blocks and 
required him to occasionally use a cane and a home-based 
lumbosacral support device.  However, he denied any history of 
unsteadiness or falls.  Nor did he report any difficulties in 
performing daily living activities as a result of his service-
connected disability.  In terms of occupational impairment, the 
Veteran reported that, in the last year, he had missed 24 days 
from his job as a VA Food Services worker due to low back pain.  
He did not state whether his service-connected disability had 
resulted in any recent periods of hospitalization.

On clinical examination, the Veteran demonstrated an ability to 
ambulate without weakness.  Straight leg raising, Patrick, and 
Bragard testing were negative for any abnormalities.  Nor were 
there any findings of muscular or sensory deficits in the 
Veteran's lower extremities.  However, his patellar and Achilles 
deep tendon reflexes were noted to be reduced to 1+, bilaterally.  
Notwithstanding this clinical evidence and the Veteran's 
complaints of radiating pain, numbness, and loss of bowel 
control, advanced neurological tests, including electromyograph 
(EMG) and nerve conduction velocity studies, were not 
administered.

On range of motion testing, the Veteran displayed forward flexion 
to 85 degrees, extension to 30 degrees, bilateral rotation and 
bending to 30 degrees, with pain throughout all ranges of motion.  
His forward flexion was further limited to 80 degrees due to pain 
on repetitive motion.  However, no additional functional 
limitations due to weakness, lack of endurance, fatigability, or 
incoordination were shown.  The May 2009 VA examiner noted that 
he could not determine without resorting to speculation whether 
any additional limitation of motion resulted from the Veteran's 
reported painful flare-ups.  Moreover, while noting that the 
February 2009 X-rays had revealed a slightly narrowed lumbosacral 
space, consistent with a diagnosis of degenerative joint disease, 
the examiner did not state whether he had reviewed the Veteran's 
prior X-ray reports.  Nor did that examiner indicate that he had 
reviewed any other pertinent evidence contained in the claims 
folder

The record thereafter shows the Veteran sought additional VA 
treatment for his low back symptoms.  That treatment included a 
June 2010 in-patient lumbar epidural injection to address 
discomfort and swelling associated with diagnoses of lumbar 
spondylosis and lumbar herniated nucleus pulposus/disk 
herniation.  The Veteran's June 2010 discharge report shows that 
he was expected to receive ongoing VA treatment for his chronic 
low back pain.  However, no subsequent VA medical records have 
been associated with the claims folder.  Because it appears that 
the Veteran may have received additional VA medical treatment 
pertinent to his claim, the Board finds that all additional VA 
medical records dated since June 2010 should be obtained.  38 
C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

A remand is also warranted to obtain a VA medical examination 
with respect to the Veteran's low back claim.  VA's duty to 
assist includes a duty to provide a medical examination or obtain 
a medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).

In this case, the Board recognizes that the Veteran's May 2009 VA 
spine examination is not overly stale.  However, the record shows 
that the Veteran has received additional VA treatment for his low 
back disability since that time.  He also has submitted a 
September 2009 written statement indicating that his low back 
symptoms have worsened.  The Veteran is competent to report 
symptoms, such as low back pain and numbness, which are capable 
of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Accordingly, as the clinical and lay evidence suggests there may 
have been a significant change in the Veteran's service-connected 
low back disability, the Board finds that a new examination is 
necessary to address the current severity of his condition.  

Additionally, the Board considers it significant that the May 
2009 VA examiner indicated that he could not determine without 
resorting to speculation whether the Veteran experienced 
additional limitation of motion during painful flare-ups.  Such a 
finding is inherently speculative in nature and thus of limited 
probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. 
App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993)  Where a 
physician is unable to provide a definite casual connection, the 
opinion on the issue constitutes 'what may be characterized as 
non-evidence.' Permen v. Brown, 5 Vet. App. 237 (1993).  
Accordingly, the Board finds that, on remand, the Veteran should 
be afforded a VA examination that specifically addresses whether 
his reported painful flare-ups are productive of any additional 
limitation of motion.  Moreover, in light of the aforementioned 
clinical and lay evidence, the new VA examination should include 
specific findings regarding any other functional limitations 
related to the Veteran's service-connected disability.  That new 
VA examination should also include EMG or nerve conduction 
velocity studies, which were not performed at the time of his May 
2009 VA examination.  Furthermore, in contrast with that prior 
evaluation, the new VA examination should expressly consider the 
Veteran's low back disability in the context of its history and, 
thus, include a review of all pertinent evidence in his claims 
folder.  38 C.F.R. §  4.1 (2010).  

Next, with respect to the Veteran's implicit TDIU claim, the 
Board notes that total disability will be considered to exist 
where there is impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities, provided that, if there is 
only one such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010).  
The rating board will include a full statement as to the 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b) (2010).

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2010).  Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).

Here, in addition to the 10 percent rating for a service-
connected low back disability, the Veteran is in receipt of 10 
percent ratings for a left elbow disability and left upper 
extremity neuropathy and a noncompensable rating for a left elbow 
scar.  His combined disability rating is 30 percent.  Thus, the 
percentage criteria of 38 C.F.R. § 4.16(a) have not yet been met.  
Nevertheless, the Board must still consider whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of his service- connected disabilities.  Moreover, 
the Board notes that the Veteran's TDIU claim is inextricably 
intertwined with his pending claim for a higher rating for a low 
back disability as the outcome of that pending claim may have 
bearing on whether the criteria of 38 C.F.R. § 4.16(a) are met.  
Accordingly, consideration of the Veteran's TDIU claim must be 
deferred until the RO readjudicates his pending low back claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran has not yet been afforded a VA examination with 
respect to his TDIU claim.  The Board recognizes that the 
examiner who performed the May 2009 VA spine examination 
indicated that the Veteran was currently employed as a Food 
Service worker at a VA medical facility.  However, that VA 
examiner did not consider the SSA records, which were later 
associated with the claims folder, showing that the Veteran has 
been awarded disability benefits due to his low back and 
psychiatric problems.  In light of the evidence presented, it 
remains unclear to the Board whether the Veteran is currently 
unemployed and, if so, whether his inability to work is the 
result of one or more of his service-connected disabilities.  
Accordingly, the Board finds that, on remand, he should be 
afforded a VA examination and opinion to ascertain the impact of 
his service-connected disabilities on his ability to obtain and 
maintain substantially gainful employment.  Friscia v. Brown, 7 
Vet. App. 294 (1995) (VA has a duty to supplement the record by 
obtaining an examination that includes an opinion as to the 
effect of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful occupation).  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the Veteran's claim for 
service connection for a psychiatric 
disorder, claimed as secondary to his 
service-connected disabilities.

2.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in West Palm Beach, dated from 
July 2010 to the present.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the current nature and severity of his 
service-connected low back disability 
(degenerative changes of the thoracolumbar 
spine).  The claims folder should be reviewed 
by the examiner, and the examination report 
should note that review.  The examiner should 
provide a rationale for any opinion expressed 
and reconcile that opinion with all pertinent 
evidence of record, including the May 2009 VA 
examination report and the subsequent VA 
medical records showing treatment for low 
back problems.  The examiner should also 
consider the Veteran's lay assertions that 
his low back disability has worsened since 
his most recent VA spine examination and is 
productive of orthopedic and neurological 
manifestations and functional impairment.  
Specifically, the VA examiner's opinion 
should address the following:

a)  Set forth all current complaints, 
findings, and diagnoses pertaining to any 
low back disability.  

b)  Provide range-of-motion and repetitive 
motion findings of the lumbar spine, 
expressed in degrees.  

c)  Describe any pain, weakened movement, 
excess fatigability, or incoordination 
resulting from the Veteran's low back 
disability.  38 C.F.R. §§ 4.40, 4.45 
(2010); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

d)  State whether the Veteran's low back 
disability is manifested by any painful 
flare-ups, and, if so, the frequency and 
duration of such flare-ups.

e)  Specify whether any flare-ups with 
respect to the Veteran's low back 
disability are accompanied by any 
additional limitation of motion.  Any 
determination should be portrayed in terms 
of the degree of additional range of 
motion loss.

f)  State the length of time during the 
past twelve months that the Veteran has 
had incapacitating episodes due to his low 
back disability.  Incapacitating episodes 
are periods of acute signs and symptoms 
due to intervertebral disc syndrome that 
require rest prescribed by a physician and 
treatment by a physician.

g)  State whether the Veteran's service-
connected low back disability is 
manifested by any neurological impairment, 
and, if so, which nerves are involved, and 
the extent of the impairment.  The 
diagnostic criteria applicable to nerve 
impairment distinguish the types of 
paralysis as complete or incomplete.  
Under incomplete paralysis, the degree of 
paralysis is further divided into the 
categories of mild, moderate, and severe.  
With those categories in mind, classify 
any low back disability neurological 
pathology, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  Conduct all 
necessary sensory, reflex, and motor 
testing, to specifically include EMG or 
nerve conduction velocity studies.  
Explain, in terms meaningful to a 
layperson, the base line results of those 
tests versus the results obtained for the 
Veteran.  Explain the meaning of any 
abnormal results obtained.

h)  Discuss whether the Veteran's low back 
disability is productive of any additional 
functional impairment.  

g)  State what impact, if any, the 
Veteran's low back disability impacts his 
activities of daily living, including his 
ability to obtain and maintain employment.  
38 C.F.R. § 4.10.

h)  State whether the Veteran's service-
connected low back and left shoulder 
disabilities, left upper extremity 
neuropathy, and left shoulder scar, 
without consideration of any nonservice-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.

4.  Then, readjudicate the claims for a 
higher rating for a low back disability and a 
TDIU.  If any aspect of the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case.  Allow the appropriate 
time for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


